Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP 16193989.7 on 10/14/2016. It is noted, however, that applicant has not filed a certified copy of the European/foreign application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9 and 12-15 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ianev et al. (US 2018/0077744; hereinafter Ianev).

Regarding claim 1, Ianev shows a method (Figure 5 shows a method.) for establishing a connection of a mobile terminal to a mobile radio communication network comprising: 
a radio access network (Figure 1 and 5; noted base station) of the mobile radio communication network receiving a connection request from the mobile terminal (Figure 5; Par. 0073; noted the mobile device 3D generating (using its NAS module 45) and sending, in step S501, an appropriately formatted NAS message to its serving base station 5 (for relaying the NAS message to an appropriate MME 9). The NAS message may comprise an attach request, a tracking area update (TAU), a routing area update (RAU), and/or the like.); 
the radio access network establishing a control plane communication having as a first endpoint the radio access network (Figure 5; Par. 0072; noted although not shown in FIG. 5, the base station 5 initially establishes (using its S1AP module 67) respective S1 connections with some (or all) MMES 9 in its associated MME pool (in this example, the MME pool comprising MME 9C and MME 9D).); 
the radio access network forwarding the mobile terminal's connection request to a first common control plane function via the control plane communication (Figure 5; Par. 0074; noted in step 3505, the base station 5 (using its RRC module 64) takes the NAS message from the received RRC message and forwards the NAS message to the selected (default) MME 9C (e.g. by embedding the NAS message in an appropriately formatted S1 message).); 
the first common control plane function forwarding the connection request to a second common control plane function (Figure 5; Par. 0077-0078, 0083; noted the MME 9C decides to attempt to reroute the NAS message to an appropriate dedicated MME (as generally shown in step S507).  Therefore, the default MME 9C generates (e.g. using its S1AP module 87) and sends, in step S509, an appropriately formatted message (i.e. Reroute NAS Message Request) requesting the serving base station 5 to reroute the NAS message (sent by the mobile device 3D) to another MME (corresponding to the UE Usage Type for that mobile device 3D).  The Reroute NAS message request includes: the original (unmodified) NAS message from the mobile device 3D.); 
the radio access network receiving a message (Figure 5; noted Reroute NAS message request.) indicating that a second endpoint of the control plane communication should be set to the second common control plane function (Figure 5; Par. 0077-0079, 0083; noted the serving base station 5 receives from the default MME 9C the Reroute NAS Message Request to reroute the NAS message (sent by the mobile device 3D) to another MME (corresponding to the UE Usage Type for that mobile device 3D).); and 
the radio access network setting the second endpoint of the control plane communication to the second common control plane function (Figure 5; Par. 0079, 0083; noted the base station 5 (using its NAS message routing module 69) checks whether there is any MME in its pool that corresponds to the MMEGI/Null-NRI parameter (provided by the default MME 9C in step S509). Thus, depending on whether or not a suitable dedicated MME is found, the base station 5 has two options (shown in steps S512a and S512b, respectively). If the UE usage type associated with the mobile device 3D is supported by an MME (e.g. the dedicated MME 9D) in the MME pool that the base station 5 is connected to, then the base station proceeds to step S512b, in which it forwards the NAS message to the correct dedicated MME 9D in the current MME pool.), 
wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function identifies the second common control plane function as a new endpoint of the control plane communication (Figure 5; Par. 0078, 0083; noted the base station 5 is able to select/identify the correct dedicated MME 9D based on the MMEGI (for E-UTRAN) associated with that MME 9D (and/or select/identify the correct dedicated SGSN based on the Null-NRI (for UTRAN and GPRS) associated with that SGSN). Although not shown in FIG. 5, it will be appreciated that the message at step S512b may also include information indicating that the NAS message is a rerouted message and/or that the MME 9D should not attempt to reroute the NAS message (if appropriate).).
Regarding claim 3, Ianev shows wherein the first common control plane function determines the second common control plane function of the mobile radio communication network by checking a subscription profile of the mobile terminal (Figure 5; Par. 0008, 0076; noted the default MME 9C receives the base station's 5 message and obtains information relating to the mobile device 3D that has sent the NAS message. The obtained information may comprise a UE context (at least a UE usage type) associated with that mobile device 3D. Alternatively, as generally illustrated in step S505b, the MME 9C may obtain subscription data (including the UE context/UE Usage Type) associated with the mobile device 3D during a location update procedure from the HSS 11.).
Regarding claim 6, Ianev shows establishing a control plane communication session for the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function (Figure 5; Par. 0079, 0083; noted if the UE usage type associated with the mobile device 3D is supported by an MME (e.g. the dedicated MME 9D) in the MME pool that the base station 5 is connected to, then the base station proceeds to step S512b, in which it forwards the NAS message to the correct dedicated MME 9D in the current MME pool. It will be appreciated that the base station 5 is able to select/identify the correct dedicated MME 9D based on the MMEGI (for E-UTRAN) associated with that MME 9D (and/or select/identify the correct dedicated SGSN based on the Null-NRI (for UTRAN and GPRS) associated with that SGSN).).
Regarding claim 9, Ianev shows wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function is sent by the first control plane function (Figure 5; noted Reroute NAS message request sent by the default MME 9C.).	
Regarding claim 12, Ianev shows wherein the radio access network associates the control plane communication with the mobile terminal (Figure 5; Par. 0079; noted the base station 5 (using its NAS message routing module 69) checks whether there is any MME in its pool that corresponds to the MMEGI/Null-NRI parameter (provided by the default MME 9C in step S509). Thus, depending on whether or not a suitable dedicated MME is found, the base station 5 has two options (shown in steps S512a and S512b, respectively).).
Regarding claim 13, Ianev shows wherein the radio access network assigns the control plane communication for the mobile terminal (Figure 5; Par. 0079; noted the base station 5 (using its NAS message routing module 69) checks whether there is any MME in its pool that corresponds to the MMEGI/Null-NRI parameter (provided by the default MME 9C in step S509). Thus, depending on whether or not a suitable dedicated MME is found, the base station 5 has two options (shown in steps S512a and S512b, respectively).).
Regarding claim 14, Ianev shows changing a communication partner of a communication session of the radio access network from the first common control plane function to the second common control plane function (Figure 5; Par. 0083; noted if the UE usage type associated with the mobile device 3D is supported by an MME (e.g. the dedicated MME 9D) in the MME pool that the base station 5 is connected to, then the base station proceeds to step S512b, in which it forwards the NAS message to the correct dedicated MME 9D in the current MME pool. It will be appreciated that the base station 5 is able to select/identify the correct dedicated MME 9D based on the MMEGI (for E-UTRAN) associated with that MME 9D (and/or select/identify the correct dedicated SGSN based on the Null-NRI (for UTRAN and GPRS) associated with that SGSN).).
Regarding claim 15, Ianev shows a radio access network component (Figures 3 and 5 shows a base station.)  comprising: 
a receiver (Figure 3 shows the base station includes a transceiver.) configured to receive a connection request from a mobile terminal (Figure 5; Par. 0073; noted the mobile device 3D generating (using its NAS module 45) and sending, in step S501, an appropriately formatted NAS message to its serving base station 5 (for relaying the NAS message to an appropriate MME 9). The NAS message may comprise an attach request, a tracking area update (TAU), a routing area update (RAU), and/or the like.); 
a controller (Figure 3 shows the base station includes a controller.) configured to establish a control plane communication having as a first endpoint the radio access network (Figure 5; Par. 0072; noted although not shown in FIG. 5, the base station 5 initially establishes (using its S1AP module 67) respective S1 connections with some (or all) MMES 9 in its associated MME pool (in this example, the MME pool comprising MME 9C and MME 9D).); and 
a transmitter (Figure 3 shows the base station includes a transceiver.) configured to forward the mobile terminal's connection request to a first common control plane function via the control plane communication (Figure 5; Par. 0074; noted in step 3505, the base station 5 (using its RRC module 64) takes the NAS message from the received RRC message and forwards the NAS message to the selected (default) MME 9C (e.g. by embedding the NAS message in an appropriately formatted S1 message).); 
wherein the controller is configured to forward the connection request from the first common control plane function to a second common control plane function (Figure 5; Par. 0077-0078, 0083; noted the MME 9C decides to attempt to reroute the NAS message to an appropriate dedicated MME (as generally shown in step S507).  Therefore, the default MME 9C generates (e.g. using its S1AP module 87) and sends, in step S509, an appropriately formatted message (i.e. Reroute NAS Message Request) requesting the serving base station 5 to reroute the NAS message (sent by the mobile device 3D) to another MME (corresponding to the UE Usage Type for that mobile device 3D).  The Reroute NAS message request includes: the original (unmodified) NAS message from the mobile device 3D.); 
wherein the receiver is configured to receive a message (Figure 5; noted Reroute NAS message request.) indicating that a second endpoint of the control plane communication should be set to the second common control plane function (Figure 5; Par. 0077-0079, 0083; noted the serving base station 5 receives from the default MME 9C the Reroute NAS Message Request to reroute the NAS message (sent by the mobile device 3D) to another MME (corresponding to the UE Usage Type for that mobile device 3D).); and 
wherein the controller is configured to set the second endpoint of the control plane communication to the second common control plane function (Figure 5; Par. 0079, 0083; noted the base station 5 (using its NAS message routing module 69) checks whether there is any MME in its pool that corresponds to the MMEGI/Null-NRI parameter (provided by the default MME 9C in step S509). Thus, depending on whether or not a suitable dedicated MME is found, the base station 5 has two options (shown in steps S512a and S512b, respectively). If the UE usage type associated with the mobile device 3D is supported by an MME (e.g. the dedicated MME 9D) in the MME pool that the base station 5 is connected to, then the base station proceeds to step S512b, in which it forwards the NAS message to the correct dedicated MME 9D in the current MME pool.), 
wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function identifies the second common control plane function as a new endpoint of the control plane communication (Figure 5; Par. 0078, 0083; noted the base station 5 is able to select/identify the correct dedicated MME 9D based on the MMEGI (for E-UTRAN) associated with that MME 9D (and/or select/identify the correct dedicated SGSN based on the Null-NRI (for UTRAN and GPRS) associated with that SGSN). Although not shown in FIG. 5, it will be appreciated that the message at step S512b may also include information indicating that the NAS message is a rerouted message and/or that the MME 9D should not attempt to reroute the NAS message (if appropriate).).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ianev in view of Ianev et al. (US 2021/0014663; hereinafter Ianev 663).
Regarding claim 2, Ianev shows all of the elements except the second common control plane function transmitting an application protocol setup modify request to the radio access network, the application protocol setup modify request comprising: information about the radio access network and the first common control plane function, and an identifier of the second common control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ianev 663.  Specifically, Ianev 663 shows the second common control plane function transmitting an application protocol setup modify request to the radio access network, the application protocol setup modify request comprising: information about the radio access network and the first common control plane function, and an identifier of the second common control plane function (Figure 7; Par. 0054; noted EPC Nodes (e.g. MMEs) provide a list of supported DCN Type(s) to the RAN Node within the MME Configuration Message (TS36.413, s8.7.5) or any other message on the MME/eNB interface. The DCN Type could be represented with the already 3GPP defined ‘UE Usage Type’(i.e. the DCN Type values aligned with the ‘UE Usage Type subscription values’ in TS23.401 for Rel-13) or via MMEGI that is designated for a dedicated MME Pool or any other way of dedicated resource identification. This allows the RAN Nodes to be configured with information about the DCN Types served by the MMEs that the RAN Node is connected to so that the RAN Node uses this information to select the right MME when the UE connects for service. In the above example one of the MMEs is of ‘default’ type (a conventional, non-dedicated MME) and another one is of ‘mtc’ (Machine Type Communication) and ‘ciot’(Cellular Internet of Things) types (e.g. ‘mtc’ and ‘ciot’ UE Usage Type values). It is also possible that default MMEs do not indicate any DCN Type list (e.g. it is not present or empty), which would mean that all DCN Types are supported.).
In view of the above, having the system of Ianev, then given the well-established teaching of Ianev 663, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Ianev 663, in order to provide motivation for enabling the RAN Node to take a decision about the routing of the UE's message (e.g. NAS message) towards the correct (dedicated) core network (Par. 0011 of Ianev 663).
Regarding claim 7, Ianev shows all of the elements except wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function is sent by the second control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ianev 663.  Specifically, Ianev 663 wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function is sent by the second control plane function (Figure 7; Par. 0054; noted EPC Nodes (e.g. MMEs) provide a list of supported DCN Type(s) to the RAN Node within the MME Configuration Message (TS36.413, s8.7.5) or any other message on the MME/eNB interface. The DCN Type could be represented with the already 3GPP defined ‘UE Usage Type’(i.e. the DCN Type values aligned with the ‘UE Usage Type subscription values’ in TS23.401 for Rel-13) or via MMEGI that is designated for a dedicated MME Pool or any other way of dedicated resource identification.).
In view of the above, having the system of Ianev, then given the well-established teaching of Ianev 663, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Ianev 663, in order to provide motivation for enabling the RAN Node to take a decision about the routing of the UE's message (e.g. NAS message) towards the correct (dedicated) core network (Par. 0011 of Ianev 663).
Regarding claim 8, Ianev shows all of the elements except wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function is sent by the mobile terminal.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Ianev 663.  Specifically, Ianev 663 shows wherein the message indicating that the second endpoint of the control plane communication should be set to the second common control plane function is sent by the mobile terminal (Par. 0038, 0043; noted the UE indicates its DCN Type (‘UE Usage Type’ or the MMEGI of a dedicated resource) which is used by the RAN Node to select the right MME to connect to. The UE can optionally indicate its DCN type only during RRC connection establishment for Mobile Originated (MO) services.).
In view of the above, having the system of Ianev, then given the well-established teaching of Ianev 663, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Ianev 663, in order to provide motivation for enabling the RAN Node to take a decision about the routing of the UE's message (e.g. NAS message) towards the correct (dedicated) core network (Par. 0011 of Ianev 663).

Claims 4-5, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ianev in view of Youn et al. (US 2017/0339609; hereinafter Youn).
Regarding claim 4, Ianev shows all of the elements except the second control plane function authenticating the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Youn.  Specifically, Youn shows the second control plane function authenticating the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function (Par. 0260-0263; noted authentication and admitting the UE to attach/connect to operator's network is performed.  In this step, the key for decrypting NAS message between the UE and the common CP function specific for CNI-1 and CNI-2 is also provided.  The common CP function specific for CNI-1 and CNI-2 sends a network connection accept response to the UE. In this response, it contains the temporary UE identity and the information, for which the UE is to be configured, e.g., which DCN-ID, its corresponding service type and/or corresponding DNN that the UE is allowed to connect. In case, the DCN-ID newly provided does not match to the ones that the UE already has, the DCN-ID(s) will be configured at the UE.).
In view of the above, having the system of Ianev, then given the well-established teaching of Youn, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Youn, in order to provide motivation for precisely controlling each of the PDU sessions in a network (Par. 0021 of Youn).
Regarding claim 5, Ianev shows all of the elements except the second control plane function setting up a secure control plane communication with the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Youn.  Specifically, Youn shows the second control plane function setting up a secure control plane communication with the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function (Par. 0260-0263; noted authentication and admitting the UE to attach/connect to operator's network is performed.  In this step, the key for decrypting NAS message between the UE and the common CP function specific for CNI-1 and CNI-2 is also provided.  The common CP function specific for CNI-1 and CNI-2 sends a network connection accept response to the UE. In this response, it contains the temporary UE identity and the information, for which the UE is to be configured, e.g., which DCN-ID, its corresponding service type and/or corresponding DNN that the UE is allowed to connect. In case, the DCN-ID newly provided does not match to the ones that the UE already has, the DCN-ID(s) will be configured at the UE.).
In view of the above, having the system of Ianev, then given the well-established teaching of Youn, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Youn, in order to provide motivation for precisely controlling each of the PDU sessions in a network (Par. 0021 of Youn).
Regarding claim 11, Ianev shows all of the elements except a reference to a communication session that has been used by the radio access network to forward the mobile terminal's connection request to the first common control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Youn.  Specifically, Youn shows a reference to a communication session that has been used by the radio access network to forward the mobile terminal's connection request to the first common control plane function (Par. 0253-0256; noted he UE may provide other information, e.g., DCN-ID, service type and/or DNN along with this network connection request.  When the UE sends a request to connect to an operator's network, UE may request to establish a session for a particular service by sending the DNN along with this network connection request. If this is the case, after the authentication and authorization in step 6 has been performed, the C-CPF specific for CNI-1 and CNI-2 will establish the session for the request service like similar to step 9, 10 and 11.).
In view of the above, having the system of Ianev, then given the well-established teaching of Youn, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Youn, in order to provide motivation for precisely controlling each of the PDU sessions in a network (Par. 0021 of Youn).
Regarding claim 17, this claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Regarding claims 19 and 20, these claims are rejected based on the same reasoning as presented in the rejection of claim 5.

Claims 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ianev in view of Ianev 663 and Youn.
Regarding claim 16, modified Ianev shows all of the elements except the second control plane function authenticating the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Youn.  Specifically, Youn shows the second control plane function authenticating the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function (Par. 0260-0263; noted authentication and admitting the UE to attach/connect to operator's network is performed.  In this step, the key for decrypting NAS message between the UE and the common CP function specific for CNI-1 and CNI-2 is also provided.  The common CP function specific for CNI-1 and CNI-2 sends a network connection accept response to the UE. In this response, it contains the temporary UE identity and the information, for which the UE is to be configured, e.g., which DCN-ID, its corresponding service type and/or corresponding DNN that the UE is allowed to connect. In case, the DCN-ID newly provided does not match to the ones that the UE already has, the DCN-ID(s) will be configured at the UE.).
In view of the above, having the system of Ianev, then given the well-established teaching of Youn, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Youn, in order to provide motivation for precisely controlling each of the PDU sessions in a network (Par. 0021 of Youn).
Regarding claim 18, modified Ianev shows all of the elements except the second control plane function setting up a secure control plane communication with the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Youn.  Specifically, Youn shows the second control plane function setting up a secure control plane communication with the mobile terminal via the control plane communication after setting the second endpoint of the control plane communication to the second common control plane function (Par. 0260-0263; noted authentication and admitting the UE to attach/connect to operator's network is performed.  In this step, the key for decrypting NAS message between the UE and the common CP function specific for CNI-1 and CNI-2 is also provided.  The common CP function specific for CNI-1 and CNI-2 sends a network connection accept response to the UE. In this response, it contains the temporary UE identity and the information, for which the UE is to be configured, e.g., which DCN-ID, its corresponding service type and/or corresponding DNN that the UE is allowed to connect. In case, the DCN-ID newly provided does not match to the ones that the UE already has, the DCN-ID(s) will be configured at the UE.).
In view of the above, having the system of Ianev, then given the well-established teaching of Youn, it would have been obvious before the effective filing date of the claimed invention to modify the system of Ianev as taught by Youn, in order to provide motivation for precisely controlling each of the PDU sessions in a network (Par. 0021 of Youn).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190387393 A1 - relates to wireless communications, and more particularly, a method and apparatus for performing a cell-specific procedure for a network slice-based new radio access technology (NR) in a wireless communication system.
US 20190158360 A1 - relates to wireless communication and, more particularly, to a method and apparatus for performing a cell-specific procedure or mobility procedure for a network slice-based new radio access technology (NR) in a wireless communication system.
US 20180035399 A1 - elates to wireless communications, and more particularly, to a method and apparatus for performing a mobility management (MM) attach and service request procedure for a network slice based new radio access technology (NR or new RAT) in a wireless communication system.
US 20170374613 A1 – relates to re-routing NAS messages.
US 20160050601 A1 - relates to a method and an apparatus for selecting user equipment (UE)-dedicated core network having a specific purpose.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413